                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Gerald Donald Richter,                                File No. 18-cv-1879 (ECT/LIB)

              Petitioner,

v.                                                  ORDER ACCEPTING IN PART
                                                     AND REJECTING IN PART
Lawrence A. Richter, Trustee of Donald H.                 REPORT AND
Richter Revocable Living Trust dated                   RECOMMENDATION
March 31, 2011 as amended et al., and

Waldemar Senyk, District Court Judge,
Seventh Judicial District, State of Minnesota,

           Respondents.
________________________________________________________________________

       Petitioner Gerald Donald Richter commenced this action pro se by filing a Petition

for Mandamus/Prohibition. Pet. [ECF No. 1]. Petitioner subsequently filed a motion for

issuance of a writ of mandamus with declaratory judgment declaring all judgments of state-

court judge Waldemar Senyk void ab initio, see generally Mandamus Mot. [ECF No. 29],

and Respondent Lawrence A. Richter, as trustee for the Donald H. Richter Revocable

Living Trust, moved to dismiss the petition for lack of subject-matter jurisdiction, among

other grounds, and seeking attorney’s fees and injunctive relief, see Mot. D. [ECF No. 19];

Mem. In Supp. Mot. D. at 4–6 [ECF No. 20]. United States Magistrate Judge Leo I.

Brisbois heard argument on both motions. ECF No. 45. On March 11, 2019, he issued a

Report and Recommendation recommending that Petitioner’s motion be denied, that

Respondent’s motion to dismiss be granted insofar as it sought dismissal for lack of

subject-matter jurisdiction and denied insofar as it sought attorney’s fees and injunctive
relief, and that the petition be dismissed with prejudice. R&R at 10. Petitioner filed

objections to the Report and Recommendation. ECF No. 47.

       Because Petitioner objected, the Court is required to review the Report and

Recommendation de novo pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 72.2(b)(3).

The Court has undertaken that de novo review and has concluded that Magistrate Judge

Bribois’ analysis and conclusions are largely correct. Specifically, under the Rooker-

Feldman doctrine, the petition must be dismissed for lack of subject-matter jurisdiction,

see Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005), and

Respondent’s request for injunctive relief and attorney’s fees are procedurally deficient,

see R&R at 9–10. Rather than dismiss the petition with prejudice, however, the dismissal

will be without prejudice. A dismissal for lack of subject-matter jurisdiction “implies

nothing about the merits of the dismissed claims because the court is not empowered to

address the merits of the dispute.” Pope v. Elabo GmbH, 588 F. Supp. 2d 1008, 1012

(D. Minn. 2008).    For that reason, dismissals for lack of subject-matter jurisdiction

ordinarily are without prejudice. Hart v. United States, 630 F.3d 1085, 1091 (8th Cir.

2011) (collecting cases).

       Based on the foregoing, and on all of the files, records, and proceedings in the

above-captioned matter, IT IS HEREBY ORDERED THAT:

       1.     The Report and Recommendation [ECF No. 46] is ACCEPTED IN PART

and REJECTED IN PART as described above;




                                            2
       2.     Respondent Lawrence A. Richter’s Motion to Dismiss [ECF No. 19] is

GRANTED insofar as it seeks dismissal for lack of subject-matter jurisdiction and

DENIED in all other respects;

       3.     Petitioner’s Motion for Issuance of Writ of Mandamus with Declar[a]tory

Judgment Declaring All Judgments of Waldemar Senyk and Judgments Based Upon

Senyk’s Judgments Void Ab Initio Pursuant F.R.C.P. Rule 60(b)(1–6) & (d)(3) [ECF

No. 29] is DENIED; and

       4.     The Petition [ECF No. 1] is DISMISSED WITHOUT PREJUDICE for

lack of subject-matter jurisdiction.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: May 21, 2019                    s/ Eric C. Tostrud
                                       Eric C. Tostrud
                                       United States District Court




                                          3
